DLD-018
                                                NOT PRECEDENTIAL
                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                   No. 13-3647
                                   ___________

                               LEE J. ROWLAND,
                                           Appellant

                                         v.

       WARDEN THOMAS DURAN; DEPUTY WARDEN JACQUELINE
        MOTTER; DEPUTY HARKEY; SUPERINTENDENT MARIROSA
     LAMAS; DEPUTY ROBERT MARSH, Jr.; JEFFERY HORTON, Deputy
  Superintendent; TED WILLIAMS, Medical Department, Head Administration; C.
    SPANGLER, Medical Administration; MR. RACKOVAN, PA. State Facility
 Grievance Coordinator; T. MILLER, P.R.C. Committee; MS. C. REEDER, Medical
   Record; MS. RUPERT, Medical Nurse; DR. GREENBERG; P.A. SCHRACK
                   ____________________________________

                 On Appeal from the United States District Court
                     for the Middle District of Pennsylvania
                          (D.C. Civ. No. 1-12-cv-02299)
                  District Judge: Honorable Sylvia H. Rambo
                  ____________________________________

     Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
     or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                               October 24, 2013
     Before: SMITH, HARDIMAN and VAN ANTWERPEN, Circuit Judges

                        (Opinion filed: November 1, 2013)
                                    _________

                                    OPINION
                                    _________

PER CURIAM

    Lee J. Rowland appeals pro se from the order of the District Court dismissing his
complaint. We will affirm.

       Rowland, a Pennsylvania state prisoner, filed suit under 42 U.S.C. § 1983 against

numerous employees of the Clinton County Correctional Facility (“CCCF”) and SCI-

Rockview alleging that he received inadequate medical care at those facilities. In brief,

Rowland alleges that he injured his left foot in December 2010 when a step collapsed at

CCCF and that personnel at that facility told him to treat it by icing it and keeping it

elevated. Rowland further alleges that he later received an x-ray in February 2011 while

at SCI-Rockview, which revealed that his foot was broken, followed by a March 2011

videoconference with an outside orthopedic doctor, who told him that the break appeared

to be healing and recommended that he not apply extreme force or pressure on his injured

foot. Rowland alleges that he should have received an x-ray earlier and that his treatment

was otherwise inadequate, though he does not claim that defendants should have

provided him with any other kind of treatment in particular. The defendants filed

motions to dismiss on various grounds, and the District Court granted their motions and

dismissed Rowland’s complaint under Rule 12(b)(6) after concluding that it does not

state a claim upon which relief can be granted and that amendment would be futile.

Rowland appeals, and we have jurisdiction under 28 U.S.C. § 1291.

       After reviewing Rowland’s complaint de novo, we will affirm for the reasons

adequately and thoroughly explained by the District Court. In particular, we agree that

Rowland’s allegations, accepted as true, do not raise an inference that any defendant

acted with deliberate indifference to his medical needs. See Estelle v. Gamble, 429 U.S.
97, 105-06 (1976). To the contrary, Rowland’s allegations make it clear that he received

                                              2
medical care for his foot, and neither his mere disagreement with that treatment nor its

mere alleged inadequacy raises an inference of deliberate indifference. See, e.g., id. at

107 (explaining that “the question whether an X-ray or additional diagnostic techniques

or forms of treatment is indicated is a classic example of a matter for medical judgment”

and that “[a] medical decision not to order an X-ray . . . does not represent cruel and

unusual punishment” because, at most, it might constitute malpractice). Thus, we agree

with the District Court both that Rowland’s complaint failed to state a claim and that any

amendment of his complaint would be futile.

       Rowland’s cursory arguments in his notice of appeal lack merit. Rowland argues

that the defendants’ briefs in support of their motions to dismiss were late and that the

District Court “disregarded” his response in opposition to their motions, but we perceive

no irregularity in that regard. Rowland also asserts that the District Court’s “assessment

that a broken foot can be treated and healed by faulty verbal and written communication

. . . defies logic, medical treatment, and legal principles.” The District Court, however,

made no such assessment. Instead, the District Court examined Rowland’s allegations

regarding the assessments made and treatment provided by the medical defendants and

properly concluded that they do not raise an inference of deliberate indifference.

       For these reasons, we will affirm the judgment of the District Court.




                                             3